         Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                                       )
TOXICS ACTION CENTER, INC. et al,                      )
                     Plaintiffs,                       )
                                                       )
                                                       )
v.                                                     )       CIVIL ACTION
                                                       )       No. 4:17-cv-40089

CASELLA WASTE SYSTEMS, INC.,                           )
SOUTHBRIDGE RECYCLING & DISPOSAL                       )
PARK, INC. and THE TOWN OF                             )
SOUTHBRIDGE                                            )
                       Defandants             )
______________________________________________)


 MEMORANDUM OF DECISION AND ORDER ON DEFENANT ON DEFENDANTS’
 CASELLA WASTE SYSTEMS AND SOUTHBRIDGE RECYCLING AND THE TOWN
              OF SOUTHBRIDGE’S MOTIONS TO DISMISS
                         September 30, 2018


HILLMAN, DJ.
                                            Introduction

       This action is brought by two sets of Plaintiffs: (a) Two non-profit environmental

organizations, Toxics Action Center, Inc. (“Toxics Action”) and Environment America, Inc.

d/b/a Environment Massachusetts (“Environment Massachusetts”) (collectively, the “Group

Plaintiffs”); and (b) Ninety-nine individuals who reside or recently resided near the Landfill in

Charlton (the “Individual Plaintiffs”). Plaintiffs bring this action under the citizen suit provisions

of two federal environmental statutes, the Resource Conservation and Recovery Act, 42 U.S.C. §

6901 et seq. (“RCRA”), and the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.

(“Clean Water Act,” or “CWA”). The RCRA claim, which is brought both by the Group

Plaintiffs and the Individual Plaintiffs, alleges that Defendants have contributed and are
           Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 2 of 15



contributing to an imminent and substantial endangerment to human health and the environment

within the meaning of Section 7002(a)(1)(B) of RCRA, 42 U.S.C. § 6972(a)(1)(B). The CWA

claim, brought solely by the Group Plaintiffs, alleges that Defendants are discharging pollutants

to waters of the United States without National Pollutant Discharge Elimination System

(“NPDES”) Permit authorization, in violation of Sections 301 and 402 of the CWA, 33 U.S.C. §§

1311 and 1342. The Individual Plaintiffs bring several supplemental state law claims, which will

not be addressed in this memorandum: a statutory claim under the Massachusetts Oil and

Hazardous Material Release Prevention and Response Act, M.G.L. c. 21E (“c. 21E”), and

common law claims of nuisance, trespass, and unjust enrichment.

       Defendants Casella Waste Systems, Inc. and Southbridge Recycling and Disposal Park,

Inc. (“SRDP Defendants”) and the Town of Southbridge (“the Town”) (collectively, “the

Defendants”) move to dismiss claims alleged against them under the Clean Water Act (by Group

Plaintiffs only) and the Resource Conservation and Recovery Act (by Group Plaintiffs and

Individual Plaintiffs). Both contend that this Court lacks subject matter jurisdiction pursuant to

Fed.R.Civ.P. 12(b)(1) to adjudicate the Clean Water Act (Count 1) and Resource Conservation

and Recovery Act (Count 2) claims. Defendants also argue that the allegations fail to state a

claim upon which relief can be granted pursuant to Fed.R.Civ.P. 12(b)(6).

       This Memorandum of Decision and Order addresses Defendants’ motions to dismiss

Counts I and II (Docket Nos. 44 and 46). For the reasons set forth below, those motions are

granted.

                                               Facts

       The Town of Southbridge established and operated the Landfill on Town property

beginning in 1981 and has continuously owned the Landfill. The Town constructed and operated




                                                 2
         Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 3 of 15



Phases I, II and III of the Landfill. In 1996, the Town contracted with Wood Recycling, Inc.

(“WRI”) to operate the Town Landfill on behalf of the Town. WRI designed, engineered and

constructed subsequent Phases IV, V, VI and 7.1A. In 2003, CWSI purchased WRI. As a

condition of purchase, CWSI entered into a settlement with the Massachusetts Department of

Environmental Protection (“MassDEP”) and the Attorney General, addressing alleged prior WRI

violations for which CWSI had no involvement. Casella subsequently changed the name of WRI

to Southbridge Recycling & Disposal Park, Inc. (“SRDP”).

       The Landfill contains approximately 51 acres of waste disposal space and is divided into

multiple units, or cells, that have been constructed sequentially over time, beginning in

approximately 1981. Each Landfill cell is a unit formed out of either compacted subgrade (for

Phases I and II) or synthetic liners (for Phases III through VII) into which waste is deposited.

Phases IIIC through VII of the Landfill incorporate leachate collection systems that are intended

to direct liquid that has passed through solid waste (i.e., leachate) to a network of channels,

pipes, and/or pumps that transport the leachate to holding tanks or ponds. The Landfill is

bordered by a network of wetlands on its southwestern, western, northwestern, and eastern sides.

The wetland to the west of the Landfill is referred to as “Wetland A”; the wetland to the

northwest of the Landfill, “Wetland Z”; and the wetland to the east of the Landfill, “Wetland I.”

Casella, SRDP, and their consultants collect quarterly samples both from groundwater

monitoring wells located around the Landfill and from surface water monitoring locations in

Wetlands A and I.

       Between November 2011 and September 2017, Defendants and their consultants have

identified elevated concentrations of several pollutants in groundwater monitoring wells at the




                                                  3
                 Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 4 of 15



Landfill.1 Between November 2011 and September 2017, samples from surface water monitoring

locations in Wetland A and Wetland I have contained elevated concentrations of similar

pollutants have been detected at surface water monitoring locations in these wetlands in

concentrations that exceed applicable Water Quality Standards or ORSGs. 2 Plainitffs allege that

groundwater flowing west/northwest through Landfill cells carries pollutants from the Landfill

into Wetlands A and Z, and that groundwater flowing east through Landfill cells carries

pollutants from the Landfill into Wetland I.

              Plaintiffs allege that pollutants released by the Landfill to groundwater also enter bedrock

fractures that transport these pollutants to drinking water aquifers in the area of No. Ten

Schoolhouse Road, Berry Corner Road, H Foote Road, Eleanor Lane, Sawmill Circle, and Hill

Road in Charlton (the “Charlton Aquifers”) and to drinking water aquifers in the area of

McGilpin Road, Fiske Hill Road, Old Farms Road, Apple Hill Road, and Summit Ridge in

Sturbridge (the “Sturbridge Aquifers”).

              Thirty one of the residential wells of the Individual Plaintiffs that draw from the Charlton

Aquifers have been found to contain some level of 1,4-dioxane, TCE, chlorobenzene, 1,1-DCA,

1,1-DCE, cis- 1,2-DCE, toluene, chloroform, benzene, naphthalene, lead, and/or arsenic since

2013. At least 14 of these wells have been found to contain concentrations of 1,4-dioxane, TCE,

1,1-DCE, arsenic and/or lead that exceed the applicable limits. Plaintiffs’ allege that because the

Landfill is the only known source of the above-listed chemicals found in the Charlton residential

wells, this demonstrates that the Landfill is the source of this contamination.


                                                            
1
   These include iron; 1,4-dioxane; lead; and arsenic. Certain pollutants, including iron, 1,4-dioxane, lead, arsenic,
manganese, sulfate, and TDS have been found in the Landfill’s groundwater monitoring wells at concentrations that
exceed applicable Massachusetts Primary Maximum Contaminant Levels (“MMCLs”), Secondary Maximum
Contaminant Levels (“SMCLs”), or Office of Research and Standards Guidelines (“ORSGs”) 
2
   These include iron, 1,4-dioxane, lead, arsenic, manganese, copper, barium, sulfate, and TDS. Iron, 1,4-dioxane,
and lead.


                                                               4
         Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 5 of 15



       Beginning in January 2017, DEP and/or consultants retained by DEP have collected

samples from 44 residential wells on McGilpin Road and Fiske Hill Road in Sturbridge and

tested those samples for the presence of pollutants. 43 out of the 44 residential wells sampled

have been found to contain lead and/or 1,4-dioxane. At least 27 of these wells have been found

to contain lead in concentrations that exceed the applicable limits. Plaintiffs’ allege that because

the Landfill is the only known source of the above-listed chemicals found in the Sturbridge

residential wells, this demonstrates that the Landfill is the source of this contamination.

       The water testing data upon which the Plaintiffs’ Amended Complaint relies is largely the

result of testing performed by Casella/SRDP in Charlton, as required by MassDEP, and by

MassDEP itself in Sturbridge. This testing is designed to identify the extent of any groundwater

contamination and what further remedial measures may be necessary. Since 2002, SRDP has

conducted a residential well monitoring program. In 2015, in response to detected groundwater

contamination in some residential wells, SRDP began providing bottled water to certain residents

and/or installed Point of Entry Treatment (“POET”) systems at affected homes. Defendants are

providing residents with bottled water and/or filtration systems in Charlton and MassDEP is

providing bottled water to certain residents in Sturbridge.

       Plaintiffs allege that the presence of elevated concentrations of the pollutants fournd in

the Landfill’s groundwater monitoring wells and the Wetlands, together with the groundwater

flow analyses performed by Defendants’ consultants, demonstrate that Landfill cells are adding

these pollutants to Wetlands A, Z. Plaintiffs further allege facts that show the presence of these

same pollutants in the Landfill’s groundwater monitoring wells demonstrate that the Landfill is

the source of this contamination and that the pollutants are leaching from Landfill cells into




                                                  5
         Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 6 of 15



groundwater and entering bedrock fractures that then convey the pollutants to the Sturbridge and

Charlton residential wells.

       Since 1996, WRI/SRDP has played a direct role in managing and funding the Landfill’s

operations and pollution control activities. Its operational role includes the management and

disposal of solid waste, groundwater well installation and monitoring, maintenance and operation

of a leachate collection system, and provision of services incidental to pollution control. Since

purchasing WRI in 2003, Casella has played a direct role alongside SRDP in managing and

funding the Landfill’s operations and pollution control activities. Its operational role includes

direct management of the Landfill’s groundwater monitoring work. WRI/SRDP designed,

permitted, constructed and completed Phases IV-VII with State-approved designs, including

leachate collection systems, synthetic liners and monitoring systems.

       On April 24, 2017, the Towns of Southbridge and Charlton, and MassDEP entered into

an Administrative Consent Order (“Waterline ACO”). The Waterline ACO is the result of

MassDEP’s enforcement authority under M.G.L. c. 111, §§ 150A and 150A1/2 (Solid Waste

Disposal Facilities); M.G.L. c. 21E and the Massachusetts Contingency Plan (310 CMR

40.0000); and M.G.L. 111, § 160 (Examination of Water Supply). Under the Waterline ACO, the

Town and Defendants entered into a binding agreement to address the well contamination that is

the subject of the Amended Complaint. The $10 million waterline will connect affected residents

in Charlton to Southbridge’s public water system. On May 9, 2014, MassDEP issued a Unilateral

Administrative Order (“UAO”) related to a soil stockpile at the Landfill that became unstable

and fell into the banks of a stream in Charlton damaging adjacent wetlands. MassDEP

subsequently filed suit in the Suffolk Superior Court entering into a Consent Judgment with




                                                  6
            Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 7 of 15



Casella/SRDP with a $200,000 civil penalty and payment of $20,000 for water testing equipment

for the Town of Charlton.

       In December 2016, MassDEP and SRDP entered into an Administrative Consent Order

with Penalty (“December 2016 ACOP”) for SRDP’s alleged violation of solid waste, wetlands

and air pollution control regulations at the Landfill, including the alleged discharge of leachate to

groundwater. SRDP agreed to address the issues identified by MassDEP. MassDEP assessed a

penalty against SRDP of $91,831.70, $24,331.70 of which will be paid to the Commonwealth.

The remaining monies were directed to fund a Supplemental Environmental Project on the

Quinebaug River. On August 3, 2017, Casella/SRDP informed the Town that it planned to cease

operation of the Landfill in 2018 and proceed to “cap and close” the Landfill. On October 31,

2017, MassDEP made a formal demand to Defendants in connection with the closure of the

Landfill:

       [R]equiring assessment of the full nature and extent of contamination emanating from the
       Landfill pursuant to 310 CMR 19.132(2)(k). The assessment should include an Initial Site
       Assessment (“ISA”), Comprehensive Site Assessment (“CSA”), and a Correction Action
       Alternative Analysis (“CAAA”) under 310 CMR 19.150, in order to develop a Corrective
       Action Design (“CAD”). MassDEP anticipated that the CAD would include potential
       remedial actions at the Landfill.

       In May 2017, SRDP entered into a binding commitment with MassDEP, set forth in an

Administrative Consent Order (“2017 Consent Order”), to fund $5 million towards a $10 million

waterline to service homes in the vicinity of the Landfill with a municipal water supply.

                                        Standard of Review
       On a Rule 12(b)(6) motion to dismiss, the Court “must assume the truth of all well-

plead[ed] facts and give plaintiff the benefit of all reasonable inferences therefrom.” Ruiz v. Bally

Total Fitness Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007) (citing Rogan v. Menino, 175 F.3d 75,

77 (1st Cir. 1999)). To survive a motion to dismiss, the plaintiff must state a claim that is



                                                  7
         Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 8 of 15



plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d

929 (2007). That is, “[f]actual allegations must be enough to raise a right to relief above the

speculative level ... on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Id. at 555, 127 S.Ct. 1955 (internal citations omitted). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility

that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173

L.Ed.2d 868 (2009) (quoting Twombly, 550 U.S. at 556, 127 S.Ct. 1955). Dismissal is

appropriate if plaintiff’s well-pleaded facts do not “possess enough heft to show that plaintiff is

entitled to relief.” Ruiz Rivera v. Pfizer Pharm., LLC, 521 F.3d 76, 84 (1st Cir. 2008) (internal

quotations and original alterations omitted). “The relevant inquiry focuses on the reasonableness

of the inference of liability that the plaintiff is asking the court to draw from the facts alleged in

the complaint.” Ocasio-Hernàndez v. Fortuño-Burset, 640 F.3d 1, 13 (1st Cir. 2011).

        The same plausibility principles that govern a motion to dismiss pursuant to Rule

12(b)(6) apply with equal force to the evaluation of the Court’s subject matter jurisdiction

pursuant to Rule 12(b)(1). 26 Crown Associates, LLC v. Greater New Haven Regl. Water

Pollution Control Auth., 2017 WL 2960506, at *4 (D. Conn. July 11, 2017)

The Clean Water Act (Navigable Waters, Point Source, NPDES)
        The Clean Water Act, 33 U.S.C. § 1251 et seq. (“CWA” or “the Act”), was enacted in

1972 “to restore and maintain the chemical, physical, and biological integrity of the Nation’s

waters.” 33 U.S.C. § 1251(a). The elimination of the discharge of pollutants into navigable

waters is the CWA’s primary focus. 33 U.S.C. § 1251(a)(1)-(7). As such, the CWA renders

unlawful “the discharge of any pollutant by any person,” except under specific circumstances. 33

U.S.C. § 1311(a).




                                                   8
         Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 9 of 15



        Under the CWA, “pollution” is defined as “the man-made or man-induced alteration of

the chemical, physical, biological, and radiological integrity of water.” 33 U.S.C. § 1362(19). A

“discharge of a pollutant” is broadly defined to include, inter alia, “any addition of any pollutant

to navigable waters from any point source.” 33 U.S.C. § 1362(12). “Navigable waters” are

defined as “the waters of the United States, including the territorial seas.” 33 U.S.C. § 1362(7).

A “point source” includes “any discernible, confined and discrete conveyance, including but not

limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling

stock, concentrated animal feeding operation, or vessel or other floating craft, from which

pollutants are or may be discharged.” 33 U.S.C. § 1362(14).

       Section 309(g)(6)(A)(ii) of the CWA bars citizen suits seeking civil penalties when the

state has commenced and is diligently prosecuting an action under state law comparable to §

309(g)(6)(A). 33 U.S.C. § 1319(g)(6)(A)(ii). Subsection (iii) bars such claims when the state has

issued a final order not subject to further judicial review and the violator has paid a penalty under

§ 309, or comparable state law. 33 U.S.C. § 1319(g)(6)(A)(iii).

        Plaintiffs must allege sufficient facts to support their claim that Defendants are “(1)

discharg[ing] (2) a pollutant (3) into navigable waters (4) from a point source (5) without a

permit.” Sierra Club v. El Paso Gold Mines, Inc., 421 F.3d 1133, 1142 (10th Cir. 2005). The

Supreme Court has considered the extent to which tributaries to interstate waters are considered

“navigable waters” to which the CWA applies. Rapanos v. United States, 547 U.S. 715 (U.S.

2006). Under the Rapanos plurality’s test, “relatively permanent, standing or flowing bodies of

water” which are tributary to interstate waters are “waters of the United States,” whereas

“ordinarily dry channels through which water occasionally or intermittently flows” are not,

irrespective of their contribution to interstate waters. Id. at 732-33. In a concurring opinion,




                                                  9
                Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 10 of 15



Justice Kennedy established an alternative formulation, whereby waters must possess a

significant nexus with the “chemical, physical, and biological integrity” of navigable-in-fact

waters to fall under CWA jurisdiction. Id. at 780. (Kennedy, J., concurring). The First Circuit

has held that either of these two tests may be employed to establish CWA jurisdiction. United

States v. Johnson, 467 F.3d 56, 64 (1st Cir. 2006).

              Here, Plaintiffs allege that the pollutants released by the Landfill travel through

hydrologically connected groundwater before reaching the Wetlands and the drinking water

aquifers and ultimately, residential wells, and that forms the basis for CWA jurisdiction. The

First Circuit has not addressed whether a discharge of a pollutant that moves through ground

water before reaching navigable waters may constitute a discharge of a pollutant, within the

meaning of the CWA. Because, as discussed below, a landfill is not a point source within the

meaning of the CWA, this Court will not reach the issue of whether the CWA extends liability to

surface water that is polluted via hydrologically connected groundwater. Two recent Sixth

Circuit Court cases have determined that the CWA does not extend liability to pollution that

reaches surface waters via groundwater, either under a point source theory or like the Plaintiffs’

try to assert here, the hydrological connection theory.3


                                                            
3
 In Kentucky Waterways, the Sixth Circuit upheld the district court’s dismissal of Clean Water Act (“CWA”)
claims brought by two plaintiff groups regarding coal ash stored in two man-made ponds, and separately reversed
dismissal of plaintiffs’ RCRA claims. As to the CWA claims, the Court unambiguously held that “[t]he CWA does
not extend liability to pollution that reaches surface waters via groundwater.” Id. at *1.

The Court went on to explain that the plaintiff groups in the case, and the few other Circuit Courts that had ruled in
favor of hydrologically connected groundwater, had not correctly followed the text, purpose and legislative history
of the CWA.
         First, they argue that groundwater is a point source that deposits pollutants into Herrington Lake. This
         theory treats groundwater as if it were a pipe through which pollutants travel. Plaintiffs also argue that the
         karst terrain that carries the groundwater is a point source in that it amounts to a network of conduits
         through which pollutants flow. We refer to this theory as the “point source” theory.

              Next, Plaintiffs adopt the so-called “hydrological connection” theory. Under this approach, groundwater is
              not considered a point source, but rather a medium through which pollutants pass before being discharged


                                                               10
                Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 11 of 15



              Recently, the Fourth Circuit provided detailed guidance in finding that a landfill and

settling pond did not constitute point sources as that term is defined under the CWA. See Sierra

Club v. Virginia Electric et al, 2018 WL 4343513, *1 (4th Cir. 2018).4 The Court focused on the

language of the CWA itself, that defines a point source as a “discernable, confined and discrete

conveyance,” finding that “the landfill and ponds were not created to convey anything and did

not function in that manner … Indeed, the actual means of conveyance of the arsenic was the

rainwater and groundwater flowing diffusely through the soil … Thus, the landfill and settling

ponds could not be characterized as discrete ‘points,’ nor did they function as conveyances.” Id.

at *6. The Court focused on the meaning of terms “conveyance” and “convey,” which it held that

a landfill does not, nor was it intended to do. “Regardless of whether a source is a pond or some

other type of container, the source must still be functioning as a conveyance of the pollutant into

navigable waters to qualify as a point source. In this case, the diffuse seepage of water through

the ponds into the soil and groundwater does not make the pond a conveyance any more than it

makes the landfill or soil generally a conveyance.” Id. at *7. The Court went on to hold that the

Act’s definition makes clear that some facility must be involved that functions as a discrete, not

generalized, “conveyance.” Id. at *5.



                                                            
              into navigable waters. The point sources under this theory, as Plaintiffs argue, are the coal ash ponds
              themselves.

              We reject both theories; the CWA does not extend its reach to this form of pollution. The text and statutory
              context of the CWA make that clear. In so holding, we disagree with the decisions from our sister circuits
              in Upstate Forever v. Kinder Morgan Energy Partners, L.P., 887 F.3d 637 (4th Cir. 2018), and Hawai’i
              Wildlife Fund v. Cty. of Maui, 886 F.3d 737 (9th Cir. 2018).

See Kentucky Waterways Alliance v. Kentucky Utilities Co., No. 18-5115, 2018 WL 4559315 at *5 (6th Cir. 2018).
See also, Tennessee Clean Water Network v. Tennessee Valley Authority, 2018 WL 4559103 (6th 2018) (companion
case to Kentucky Waterways, holding coal ash pond not a point source and hydrologically connected groundwater
not basis for CWA jurisdiction).
4
   Both recent aforementioned Sixth Circuit cases, Kentucky Waterways and Tennessee Clean Water, favorably
referred to the Sierra Club Court’s holding that coal ash ponds and landfills were not point sources under the CWA. 


                                                               11
        Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 12 of 15



       Following Sierra Club’s guidance, I find that the Landfill here is not a point source under

the terms of the CWA. Plaintiffs’ basis for jurisdiction under the CWA stems from contaminants

that allegedly flow from the Landfill, either to the Wetland or the Charlton or Sturbridge

Aquifers. “[T]hat simple, causal link does not fulfill the Clean Water Act’s requirement that the

discharge be from a point source.” Sierra Club, 2018 WL 4343513 at *5 (emphasis in original),

“that is, a discrete, not generalized, conveyance.” Id.

Resource Conservation and Recovery Act

       Defendants argue that there is no imminent or substantial “endangerment” to support a

claim under the Resource Conservation and Recovery Act. In the alternative, they contend, given

the extensive remedial efforts already undertaken and committed to be taken, there is no

“necessary” additional action for the Court to consider. Plaintiffs contend that the MassDEP has

not taken enforcement actions to address the CWA violations in this suit and that continuing

releases of certain substances from the Landfill present a “reasonable prospect of serious

potential harm to individuals who rely on these aquifers for their water supply.”

       The RCRA “is a comprehensive environmental statute that governs the treatment,

storage, and disposal of solid and hazardous waste.” Meghrig v. KFC Western, Inc., 516 U.S.

479, 483, 116 S.Ct. 1251 (1996). The Act distinguishes between hazardous and nonhazardous

solid waste, and although hazardous waste facilities are subject to direct federal oversight, the

nonhazardous waste facilities, such as those created to store coal ash, remain “primarily the

function of State, regional, and local agencies” with the “financial and technical assistance and

leadership” of federal authorities.42 U.S.C. § 6901(a)(4). Hence, RCRA anticipates that federal,

state, and local governments will work cooperatively to ensure the safe and environmentally

appropriate management of solid waste, and the statute's objectives expressly include




                                                 12
        Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 13 of 15



establishment of “a viable Federal-State partnership” to “promote the protection of health and the

environment and to conserve valuable material and energy resources.” Id. § 6902(a)(7), (a); see

AES Puerto Rico, L.P. v. Trujillo-Panisse, 857 F.3d 101, 103 (1st Cir. 2017)

       MassDEP has undertaken several enforcement actions related to the Landfill, including

enforcement directly related to the alleged discharge of contaminants to groundwater – the

central issue in the Amended Complaint. MassDEP’s enforcement includes: the May 2014 UAO,

resulting the filing of a Complaint in Superior Court and a Consent Judgment; the December

2016 Administrative Consent Order With Penalty (“ACOP”); and the April 2017 Administrative

Consent Order (the “Waterline ACO;” id. at Exhibit A). MassDEP acted pursuant to its authority

under comparable state laws comparable to the CWA. Most importantly, the Waterline ACO was

for the express purpose of addressing the alleged contamination to groundwater. Further, in

anticipation of the closure of the Landfill, MassDEP has ordered Defendants to perform an

assessment of the “full nature and extent of contamination emanating from the Landfill”

including an Initial Site Assessment, a Comprehensive Site Assessment, and a Correction Action

Alternative Analysis. Together, MassDEP’s orders, along with its ongoing oversight of the

closure of the Landfill, create a comprehensive enforcement scheme, comparable to any federal

CWA enforcement, to address alleged groundwater pollution from the Landfill, adjacent

wetlands and private water systems.

       The focus here is on whether corrective action is already taken and is being diligently

pursued on the issue of pollutants leaching out of the landfill and potentially into wetlands and

aquifers, and based on the record, I find that MassDEP is already action to correct those

violations. Accordingly, any additional action by this Court would be duplicative and

unnecessary. See Scituate, 949 F.2d at 555-556.




                                                13
        Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 14 of 15



State Law Claims

       Having disposed of the federal questions in the case, the Court must determine whether to

exercise supplemental jurisdiction over the remaining state-law claims. “The district courts may

decline to exercise supplemental jurisdiction over a claim” if “the district court has dismissed all

claims over which it has original jurisdiction.” Id. § 1367(c)(3); Uphoff Figueroa v. Alejandro,

597 F.3d 423, 431 n.10 (1st Cir. 2010). The decision “is a ‘pragmatic and case-specific’ one”

that is committed to the district court’s discretion; the court “must take into account

considerations of judicial economy, convenience, fairness to the litigants, and comity.” Delgado

v. Pawtucket Police Dep't, 668 F.3d 42, 48 (1st Cir. 2012) (quoting Roche v. John Hancokc Mut.

Life Ins. Co., 81 F.3d 249, 257 (1st Cir. 1996)). “[I]n the usual case in which all federal-law

claims are eliminated before trial, the balance of factors to be considered under

the pendent jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will

point toward declining to exercise jurisdiction over the remaining state-law claims.” Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988). Having concluded that Plaintiffs’ federal

claims must be dismissed, I will decline to exercise supplemental jurisdiction over plaintiffs'

remaining state law claims.




                                                 14
        Case 4:17-cv-40089-TSH Document 73 Filed 09/30/18 Page 15 of 15



                                         Conclusion

       For the reasons set forth above, Defendants Casella and SRDP’s Motion for Summary

Judgment (Docket No. 44) and the Town of Southbridge’s Motion for Summary Judgment

(Docket No. 46) is granted as to Counts I and II. Defendants’ Leave to File Notice of

Supplemental Authority (Docket No. 72) is denied as moot and this case is remanded to the

Worcester Superior Court, Department of the Trial Court of Massachusetts.



SO ORDERED.


                                                   /s/ Timothy S. Hillman
                                                   TIMOTHY S. HILLMAN
                                                   UNITED STATES DISTRICT JUDGE




                                              15
